Case 1:19-cv-10774-CM Document 4 Filed 11/20/19 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

raul Uh I9CV 10774

 

 

Write the full name of each plaintiff.
(Include case number if one has been

assigned)

AMENDED
COMPLAINT

-against-

State Police of New York

 

Do you want a jury trial?
Yes ONo

 

 

 

Write the full name of each defendant. If you need more -
space, please write “see attached” in the space above and ==
attach an additional sheet of paper with the full list of =
names. The names listed above must be identical to those
contained in Section Il.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17

 
Case 1:19-cv-10774-CM Document 4 Filed 11/20/19 Page 2 of 7

I, BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power}. Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
Federal Question
C] Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
Civil Rights Violations, Human Right Violations, Civil Liberties,

 

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff , , is a citizen of the State of
(Plaintiffs name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

lf more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

 
Case 1:19-cv-10774-CM Document 4 Filed 11/20/19 Page 3 of 7

If the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name}

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Paul Utah

 

First Name Middle Initial Last Name

87-42 125th St

 

 

 

 

Street Address
Richmond Hill New York 11418
County, City State Zip Code
347-343-0536 radguym1@gmail.com
Telephone Number Email Address (if available)

Page 3

 
Case 1:19-cv-10774-CM Document 4 Filed 11/20/19 Page 4 of 7

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant I:

Defendant 2:

Defendant 3:

State Police

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Long Island law enforcemen

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address {or other address where defendant may be served)

 

 

County, City State Zip Code
NYPD
First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address {or other address where defendant may be served)

 

County, City State Zip Code

Page 4

 
Case 1:19-cv-10774-CM Document 4 Filed 11/20/19 Page 5 of 7

Defendant 4: Albany law enforcement

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ill. STATEMENT OF CLAIM

Place(s) of occurrence: All over the State of New York

 

Date(s) of occurrence: Jan 1 2012 to Nov 20 2019

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

TD Bank They Put their own Eye there, Wells Fargo Banks They put their own eye there.

that lived and walked around me, Aggrevated Harrasment, Intimdations, Assisted
Burglary, Illegal Tracking, Illegal Manipulations of Computer and technology and

, Use of pret, Use of Fire eae Emt, New York Building , Stealing ess

 

 

on Basa ies ofr me. Use of Military fachaaibay, Use of Brat Technology, Active and
Retired

 

  
 

 

Military, police Reserves, Manipulated and Tampered with my employement,

 

Manipulated and Tampered with my sex life and dating, Hidden Racism, Racial Profiling,
Targeting, (Profiling as dumb, OVERALLY ANGRY, and A Threat to society), Played with
my living situation, Entrapment in Public Business and rental Homes, Robb

 

Entertainment and 2 black females, The Mexican that said call the police at Hi New York

 

City Hostel, Illegal Recording In cabs, using Uber and Lyft, Paying for all my Hotel and

Radio, Religious Discrimination, Religious Profiling, Adaku Utah, Sheriffs,

 

Nyc Courts Law Enforcement, Correctional Officers, Illegal Investigations, Chief of State
Police knew of illegal Investigations chief of State Police knew of Harrasment and illegal

; inst mv life. Trv to kil Hu Mantal Analah KManfal Pain Pat

Page 5

 
Case 1:19-cv-10774-CM Document 4 Filed 11/20/19 Page 6 of 7

Chief of State Police knew about Brain Technology on me, Pain and Suffering,
‘emotional Trauma, Shoprite, Target, Whole Foods, Pubtic and Private Security, ———_
Commander of Queens Precident knew of aggressive behavior towards me, They even
had tazers around me , civil right vioations, Chief of Ambulance also knew of illegal acts

done_against.me-lllegal diagnosis, persuaded diagnosis, Fraud, Andrea Utah, __

slander and defamation, Influencing of family members, Rights to use a lawyer,
manipulated lawyers, Human eye on me. Connected to citizen by cellpones and

aoCM stations-and-Public Speakers—
Chief of Fire department i in Manhattan knew of intimdation, | loved and needed a
caucausian female, Knowing of stephanie Sarah and attempted poisioning, use of
Radiology to copy my body, Use of Neuro Imaging, Knowing who was causing the
person for me to a muscus, Bi PSGeUIE by Blain Jeshnology. spreadilig ne picele

 

 
 

DA PAIA Ment ; Lt G Af CAL A dad Joi7wvet
INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

Body Damage to Gentials and Brain, Injury to my dating and sex life, Injury to my name.

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order,

40 Million Dollars. Fire Employees for Bad Practices and Illegal acts

 

 

Send people to Federal, state and local jail for Crimes they commited.

 

 

 

Page 6

 
Case 1:19-cv-10774-CM Document 4 Filed 11/20/19 Page 7 of 7

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case. oe

"
Each Plaintiff must sign and date the complaint. Attach additional pages if wecessary. If seeking to
proceed without prepayment of fees, each plaintiff must als Submit an/|FP_appt em)

 
    
      
   

 

/

 

 

 

 

 

 

 

 

 

Nov 20 2019 API] ff :

Dated Plaintiff's Signature

Paul Utah

First Name Middle Initial Last Name
87-42 125th St

Street Address

Richmond Hill New York 11418
County, City State Zip Code
347-343-0536 radguym1@gmail.com
Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes CNo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 

 
